Title: Treasury Department Circular to the Captains of the Revenue Cutters, 1 June 1791
From: Treasury Department,Hamilton, Alexander
To: Captains of the Revenue Cutters


Treasury DepartmentJune 1, 1791
Sir,
I have already communicated to you some general instructions to govern you in the execution of your duty as the Commander of the revenue cutter for the [Massachusetts] Station. I have now to inform you that your vessel will be under the management of the Collector of [Boston] as to supplies of provisions, stores, and occasional repairs, and I shall write him to that effect this day. You will on receipt of this letter, communicate to him such information relative to these objects as it would be necessary to give your vessel’s owner, were you in the merchants service, with due attention to such variations as the nature of the cutters employment will require. I shall send him a list of what was allowed in one instance and shall be particular otherwise in my instructions to him. I will therefore only add to you that while I am disposed to have the cutter supplied with all real necessaries of such kinds as are requisite to the safety and comfort of the Officers & Men, and the execution of the service, I am very solicitous that the public money may in no instance, nor in any, the smallest degree, be expended for superfluous articles, or such as are extravagant by being shewy or more costly than is necessary.
I am, sir,   Your Obed Servant
Alexander Hamilton
